Citation Nr: 0735142	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-27 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from November 1961 to January 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
located in Newark, New Jersey, which denied the above claim.

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at 
the RO.

This matter was previously before the Board in August 2005 at 
which time it was remanded for additional development.  The 
case is now returned to the Board for appellate review.


FINDING OF FACT

The veteran does not have a current psychiatric disorder that 
is etiologically related to his period of active service; nor 
has a psychosis been shown to have been manifested to a 
compensable degree during the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded VA examinations in 
September 2002, May 2003, and August 2006.  The examinations 
were thorough in nature, based upon a review of the veteran's 
entire claims file, and provided relevant findings that are 
deemed to be more than adequate.  Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  Under 
such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical treatment records as indicated by the veteran, and 
the veteran has appeared at a personal hearing and provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Psychiatric Disorder

The veteran requests service connection for a psychiatric 
disorder.  Because the preponderance of competent medical 
opinion does not indicate that he has such a disorder that 
was caused by his period of active service, the claim will be 
denied.  

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may be also 
granted for any disease first diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's service medical records reveal that his 
enlistment report of medical examination dated in November 
1961 shows that clinical psychiatric evaluation was normal 
with no personality deviation specified.  The associated 
report of medical history shows that the veteran indicated 
that he had never had depression, excessive worry, nervous 
trouble of any sort, drug or narcotic habit, or excessive 
drinking habit.

A service medical record dated in November 1962 shows that 
the veteran was sent for psychiatric examination by his 
commanding officer because he had consistently remained 
sloppy and negligent of his personal hygiene while in his 
unit.  The veteran described that he had been under emotional 
pressure as his prior girlfriend had gone with someone else.  
He also indicated that he had been having difficulty with his 
current girlfriend.  He added that while he did not feel that 
the people in his unit were prejudiced against him because of 
his race, he did, at times, feel that they would give him a 
hard time.  A battery of psychological testing revealed no 
psychosis, but pointed out a schizoid personality structure 
with a touch of referential ideation.  Antisocial potentials 
and passive aggressive features were also noted.  The 
diagnosis was chronic, moderately severe, schizoid 
personality, manifested by difficulty to conform, occasional 
withdrawal, poor hygiene and general difficulty to identify.  
It was deemed that this was not incurred in the line of duty 
and that it existed prior to service.  The examiner concluded 
that although the veteran did not have a psychotic illness, 
it was felt that he had a character and behavior disorder 
which warranted separation from service.

The veteran's separation report of medical history dated in 
December 1962 shows that the veteran was discharged with a 
diagnosis of schizoid personality.

Subsequent to service, VA outpatient treatment records dated 
in March 1999 show that he was treated intermittently for 
auditory and visual hallucinations.

A private medical record from the State of New Jersey 
Department Of Labor dated in November 1999 shows that the 
veteran was treated for a history of alcohol and cocaine 
abuse, which were in early remission, and for major 
depression with possible psychotic features.

A private medical record from the State of New Jersey 
Department Of Labor dated in July 2000 shows that the veteran 
was treated for a history of alcohol abuse and crack cocaine 
abuse in sustained remission, and for recurrent major 
depressive disorder in remission by history.

A Social Security Administration disability determination 
dated in April 2001 shows that the veteran was awarded 
disability compensation benefits for mood disorder, psychotic 
disorder, diabetes mellitus, and hepatitis C.

VA outpatient treatment records dated from March 2000 to 
January 2002 show that the veteran was treated intermittently 
for symptoms associated with depression and a history of 
schizophrenia.

A VA examination report dated in September 2002 shows that 
the veteran reported having a history of schizophrenia, with 
three prior psychiatric hospitalizations.  He described 
feeling paranoid, withdrawn, and exhibiting a poor energy 
level and motivation.  The diagnosis was paranoid 
schizophrenia, and alcohol and cocaine dependence, in 
remission.  The examiner added that his current diagnosis of 
schizophrenia could have been a progression of his previous 
diagnosis of schizoid personality that was given in service.

A VA examination report dated in May 2003 shows that the 
veteran's claims file was reviewed by the examiner in 
conjunction with conducting the examination.  The examiner 
indicated that there seemed to be a presence of some 
occasional very minor psychotic symptoms.  However, these 
were not prominent and seemed to coexist with some substance 
abuse.  The examiner opined that there did not seem to be 
ample evidence indicating a rapid deterioration or one that 
occurred in any close temporal proximity to his service time, 
and that according to the veteran, he had had a nervous 
breakdown three years after service.  He seemed to have an 
excellent work history and one necessitating good 
interpersonal contact with others.  Review of his prior 
medical evidence of record did not reveal a psychotic 
diagnosis.  The examiner was not convinced that there was a 
schizophrenic disorder present or that if it was present at 
some time that, this was a disorder that was caused or 
significantly aggravated by service.

During his May 2005 Travel Board hearing, the veteran 
described that during his period of active service, he felt 
that he had been discriminated against because of his race.  
He indicated that he was first treated for a psychiatric 
disorder during his period of active service, and that he had 
been receiving ongoing treatment ever since.

VA outpatient treatment records dated from November 2002 to 
September 2006 show continued intermittent treatment for 
symptoms associated with depression, alcohol dependence, and 
cocaine dependence.

A VA examination report dated in August 2006 reveals that the 
veteran was referred for a psychiatric examination by two 
psychiatrists, instructed to identify any current psychiatric 
disorders and to determine whether any such disorders were 
related to service.  The veteran's claims file was made 
available to the examiners and was fully reviewed in 
conjunction with rendering the opinion.  The diagnosis was 
depressive disorder, not otherwise specified, rule out adult 
attention deficit disorder; impulse/mood disorder, not 
otherwise specified; cocaine dependence, in remission; and 
alcohol dependence, in remission.

The examiners indicated that the veteran did not present a 
history or clinical examination consistent with 
schizophrenia.  He was too well-related; his affect was fully 
intact; there was no thought disorder; and he had been clean 
and sober for 11 months.  He was without psychotic symptoms.  
He had long periods of being able to work productively 
despite his alcohol dependence getting him into difficulties 
repeatedly.  He had been in many relationships with women for 
extended periods, and while they had been turbulent, he had 
been emotionally invested in them.  At the time of the 
initial diagnosis of schizoid personality, he was reportedly 
upset about the end of one relationship, and had then become 
involved in another.  This was inconsistent with the present 
definition of schizoid disorder.  The veteran's multiple 
diagnoses, including those in service, had been made in the 
context of 30 years of alcohol dependence, and subsequent 
cocaine dependence, which would make identifying non-
substance-related mood or psychotic disorders very difficult.

The examiners added that the veteran presented a history of 
disturbed behavior since his early adolescence, and of 
impaired concentration, poor school performance, and 
restlessness that retrospectively were consistent with 
attention deficit disorder and conduct disorder of 
adolescence.  It was suggested that he may have attention 
deficit disorder of adulthood given this history, as that 
disorder could also encompass poor task performance, anxiety, 
periods of depressed mood, and a tendency toward substance 
abuse.  The diagnosis had not been identified in 1962 when he 
was first psychiatrically evaluated.  The traits associated 
with his conduct disorder, including combativeness and an 
inability to tolerate others or rules, followed him into 
service, as reported, and remained a problem in his current 
supervised residence.  

The examiners concluded that the veteran's disturbances of 
behavior and relationships related to his personality 
disorder, likely attention deficit disorder, and long history 
of substance abuse, antedated his entry into service by 
several years.   There was no evidence in the record or in 
this examination that they were worsened by his military 
experiences, and they have continued to negatively influence 
his life since.  His dysfunction in service was part of a 
continuum of maladaptive behavior that began early, continued 
through his enlistment, and has continued until the present.

As noted above, to establish service connection for a claimed 
disability, the evidence must demonstrate that a disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects such as personality 
disorders are not diseases within the meaning of applicable 
legislation providing compensation benefits. 38 C.F.R. § 
3.303(c).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b).  A veteran who served during a period of war, as 
the appellant here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  Of particular relevance in this matter, 
the regulation provides that a "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress" of the pre-existing condition.  38 U.S.C. 
§ 1153.  

As noted above, the record does not indicate that the veteran 
entered active duty in November 1961 with a pre-existing 
psychiatric disorder.  Instead, the clinical evidence, 
specifically generated with a view toward ascertaining the 
veteran's medical suitability for such training and therefore 
akin to that which is generally accorded a high degree of 
probative value in the law, indicated that psychiatric 
evaluation was normal.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).

The Board finds that although a physician has stated that the 
veteran's dysfunction in service was part of a continuum of 
maladaptive behavior that began early in his life, that this 
statement cannot be considered clear and unmistakable 
evidence to rebut the presumption of soundness.  As 
previously noted, the veteran did not have symptoms 
associated with a psychiatric disorder at the time he entered 
active service.  His psychiatric examination was normal upon 
entrance.  Therefore, the claimant is presumed to have 
entered service in sound condition.  38 U.S.C.A. § 1111, 
1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Having found that the veteran was in sound condition at the 
time he entered service, the Board's inquiry must then 
ascertain whether the veteran incurred such a disorder as a 
result of any incident of military service.  The 
preponderance of the competent evidence does not support such 
a finding.

The Board points out that the veteran has been diagnosed as 
having had a personality disorder during his period of active 
service.  While the service medical records show that he had 
been diagnosed with a schizoid personality during service, 
the panel of VA examiners in August 2006 clarified that the 
veteran's inservice diagnosis of a schizoid disorder was 
inconsistent with the present definition, and that it was, 
instead a manifestation of a personality disorder, likely 
attention deficit disorder, which had antedated service and 
had continued since then until the present.

In this regard, the competent evidence of record has not 
shown that the veteran had a psychiatric disorder during his 
period of active service, but rather a personality disorder.  
Service connection for a personality disorder may not be 
established, as it is not a disease within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).  

The competent evidence of record does not suggest that the 
veteran has a current psychiatric disorder that was caused by 
his period of service.  Specifically, while the November 1999 
and July 2000 examination reports from the New Jersey 
Department of Labor, in part, suggested major depression with 
possible psychotic features, neither provided a nexus to the 
veteran's period of active service.  

Moreover, while the VA examiner in September 2002 set forth 
the possibility a current diagnosis of schizophrenia could 
have been a progression of the schizoid personality shown in 
service, the Board finds that this opinion lacks probative 
value as it is speculative in nature and is insufficient to 
form a basis for a grant of service connection.  See Bloom v. 
West, 12 Vet. App. 185 (1999) (by using the term "could," 
without supporting clinical data or other rationale, a 
medical opinion simply is too speculative in order to provide 
the degree of certainty required for medical nexus evidence).

The preponderance of the evidence is against a finding that 
the veteran currently has a psychiatric disorder which is due 
to service.  In this regard, in May 2003, a VA psychologist 
stated that he was of the opinion that there did not seem to 
be ample evidence indicating a rapid deterioration or one 
that occurred in any close temporal proximity to his service 
time, and according to the patient his nervous breakdown 
occurred three years after service.  The psychologist stated 
that the veteran had an excellent work history and one 
necessitating good interpersonal contact with others.  He 
noted that a review of CPRS records was reviewed and that 
they did not indicate a psychotic diagnosis.  He related that 
he was not convinced that the veteran had a schizophrenic 
disorder present or that if it were present at some time that 
this was a disorder that was caused or significantly 
aggravated by his service.  

The May 2003 VA opinion is consistent with the panel of VA 
psychiatrist report dated in August 2006.  The psychiatrists 
examined the veteran and the claims file.  A complete history 
was taken from the veteran.  The psychiatrists found that the 
veteran did not present a history of clinical examination 
consistent with schizophrenia.  A complete rationale was 
provided for this finding.  This finding is consistent with 
the VA psychologist finding in May 2003.  The psychiatrist 
explained the reasons for the veteran's misdiagnoses.  The 
psychiatrists noted that the diagnoses were made in the 
context of 30 years of alcohol dependence and subsequent 
cocaine dependence, which would make identifying non-
substance-related mood or psychotic disorders very difficult.  
The psychiatrists concluded that the veteran had disturbances 
of behavior and relationships related to his personality 
disorder and long history of substance abuse.  He noted that 
his personality disorder pre-existed service but that there 
was no evidence of worsening by his military experiences.  

The Board finds that the May 2003 VA opinion and the panel 
psychiatrists opinion dated in August 2006 is more probative 
than the September 2002 speculative opinion.  The 2003 and 
2006 opinions were definitive, based on examination of the 
veteran, and a complete review of the claims file.  
Additionally, a comprehensive rationale was provided for the 
conclusions reached.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Accordingly, the 2003 and 2006 opinions are found to 
carry significant probative weight.  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Further, there is no indication that the veteran had a 
diagnosis of a psychosis which had become manifested to a 
compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection for a psychosis on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has considered the written statements and sworn 
testimony of the veteran in support of his claim that he has 
a psychiatric disorder as a result of service.  The veteran 
is not competent to offer opinions regarding medical 
diagnosis or causation.  As a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In sum, there is no competent medical evidence showing that 
the veteran has a psychiatric disorder which is related to 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for a psychiatric disorder is denied.  
Although he is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


